Exhibit 10.1

XETA TECHNOLOGIES, INC.

2004 OMNIBUS STOCK INCENTIVE PLAN

(as amended April 15, 2004)

1.            Establishment and Purpose.

There is hereby adopted the XETA Technologies, Inc. 2004 Omnibus Stock Incentive
Plan (the “Plan”). The Plan shall be in addition to the XETA Technologies 2000
Stock Option Plan. The Plan is intended to promote the interests of the Company
and the stockholders of the Company by providing officers, other employees of
the Company, directors who are not employees of the Company, and other persons
who are expected to make a long-term contribution to the success of the Company
with appropriate incentives and rewards to encourage them to enter into and
continue in the employ of the Company and/or to acquire a proprietary interest
in the long-term success of the Company, thereby aligning their interest more
closely to the interest of stockholders.

2.            Definitions.

As used in the Plan, the following definitions apply to the terms indicated
below:

(a)                      “Award Agreement” shall mean the written agreement
between the Company and a Participant evidencing an Incentive Award.

(b)                     “Board of Directors” shall mean the Board of Directors
of the Company.

(c)                      “Cause,” when used in connection with the termination
of a Participant’s employment by the Company, shall mean (i)  the Participant’s
willful and continued failure to substantially perform his duties (other than
any such failure resulting from the Participant’s incapacity due to physical or
mental impairment); (ii) the willful conduct of the Participant which is
demonstrably and materially injurious to the Company or a Subsidiary, monetarily
or otherwise, or (iii) the conviction of the Participant for a felony by a court
of competent jurisdiction. The Committee shall determine whether a termination
of employment is for Cause.

(d)                     “Change in Control” shall mean any of the following
occurrences:

(i)                                     any “person,” as such term is used in
Sections 13(d) and 14(d) of the Exchange Act (other than the Company, any
trustee or other fiduciary holding securities under an employee benefit plan of
the Company or any corporation owned, directly or indirectly, by the
stockholders of the Company in substantially the same proportions as their
ownership of stock of the Company), is or becomes the “beneficial owner” (as
defined in Rule 13d-3 under the Exchange Act), directly or indirectly, of
securities of the Company representing 50% or more of the combined voting power
of the Company’s then outstanding securities;


--------------------------------------------------------------------------------




(ii)                                  during any period of not more than two
consecutive years (not including any period prior to the adoption of the Plan),
individuals who at the beginning of such period constitute the Board of
Directors and any new director (other than a director designated by a person who
has entered into an agreement with the Company to effect a transaction described
in clause (i), (iii) or (iv) of this Section) whose election by the Board of
Directors or nomination for election was approved by a vote of at least
two-thirds (2/3) of the directors then still in office who either were directors
at the beginning of the period or whose election or nomination for election was
previously so approved, cease for any reason to constitute at least a majority
thereof;

(iii)                               the stockholders of the Company approve a
merger or consolidation of the Company with any other corporation, other than
(A) a merger or consolidation that would result in the voting securities of the
Company outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity) more than 50% of the combined voting power of the voting
securities of the Company or such surviving entity outstanding immediately after
such merger or consolidation or (B) a merger or consolidation effected to
implement a recapitalization of the Company (or similar transaction) in which no
“person” (as herein above defined) acquires more than 50% of the combined voting
power of the Company’s then outstanding securities; or

(iv)                              the stockholders of the Company approve a plan
of complete liquidation of the Company or an agreement for the sale or
disposition by the Company of all or substantially all of the Company’s assets.

(e)                      “Code” shall mean the Internal Revenue Code of 1986, as
amended from time to time.

(f)                        “Committee” shall mean the Compensation Committee of
the Board of Directors. The Committee shall consist of two or more persons each
of whom is an “outside director” within the meaning of Section 162(m) of the
Code and a “Non-Employee Director” within the meaning of Rule 16b-3 under the
Exchange Act (or who satisfies any other criteria for administering employee
benefit plans as may be specified by the Securities and Exchange Commission in
order for transactions under such plan to be exempt from the provisions of
Section 16(b) of the Exchange Act).

(g)                     “Company” shall mean XETA Technologies, Inc., an
Oklahoma corporation.

2


--------------------------------------------------------------------------------




(h)                     “Common Stock” shall mean the common stock of the
Company, $0.001 par value per share.

(i)                         “Disability” shall mean: (1) any physical or mental
condition that would qualify a Participant for a disability benefit under the
long-term disability plan maintained by the Company or a Subsidiary of the
Company and applicable to such Participant or, if such long-term disability plan
is not applicable to the Participant, then a “permanent and total disability”
which enables the Participant to be eligible for and receive a disability
benefit under the Federal Social Security Act ; or (2) when used in connection
with the exercise of an Incentive Stock Option following termination of
employment, disability within the meaning of Section 22(e)(3) of the Code.

(j)                         “Effective Date” shall mean the date upon which this
Plan is adopted by the Board of Directors.

(k)                      “Exchange Act” shall mean the Securities Exchange Act
of 1934, as amended from time to time.

(l)                         “Executive Officer” shall have the meaning set forth
in Rule 3b-7 promulgated under the Exchange Act.

(m)                   “Exercise Date” shall mean the date on which a Participant
may exercise an Incentive Award.

(n)                     “Fair Market Value” of a share of Common Stock, as of a
date of determination, shall mean (i) the closing sales price per share of
Common Stock on the national securities exchange on which such stock is
principally traded for the last preceding date on which there was a sale of such
stock on such exchange, or (ii) if the shares of Common Stock are not listed or
admitted to trading on any such exchange, the closing price as reported by the
Nasdaq Stock Market for the last preceding date on which there was a sale of
such stock on such exchange, or (iii) if the shares of Common Stock are not then
listed on the Nasdaq Stock Market, the average of the highest reported bid and
lowest reported asked prices for the shares of Common Stock as reported by the
National Association of Securities Dealers, Inc. Automated Quotations System for
the last preceding date on which there was a sale of such stock in such market,
or (iv) if the shares of Common Stock are not then listed on a national
securities exchange or traded in an over-the-counter market, such value as
determined by the Committee in good faith.

(o)                     “Incentive Award” shall mean an Option, Tandem SAR,
Stand-Alone SAR, Restricted Stock grant, Phantom Stock grant or Stock Bonus
granted pursuant to the terms of the Plan.

3


--------------------------------------------------------------------------------




(p)                     “Incentive Stock Option” shall mean an Option that is an
“incentive stock option” within the meaning of Section 422 of the Code.

(q)                     “Issue Date” shall mean the date established by the
Company on which shares of Restricted Stock shall be registered in the name of
the Participant pursuant to the terms of Section 10(e) of the Plan.

(r)                        “Non-Qualified Stock Option” shall mean an Option
that is not an Incentive Stock Option.

(s)                      “Option” shall mean an option to purchase shares of
Common Stock granted pursuant to Section 7 of the Plan.

(t)                        “Participant” means any person who is both eligible
to receive an Incentive Award pursuant to the Plan (as set forth in Section 5)
and to whom an Incentive Award is granted pursuant to the Plan, and, upon his or
her death, his or her successors, heirs, executors and administrators, as the
case may be.

(u)                     “Phantom Stock” shall mean the right, granted pursuant
to Section 11 of the Plan, to receive in cash the Fair Market Value of a share
of Common Stock.

(v)                     “Plan” shall mean this 2004 Omnibus Stock Incentive
Plan, as amended from time to time.

(w)                   “Reference Value” shall mean, with respect to Stand-Alone
SARs, the greater of the Fair Market Value or the value given by the
Compensation Committee.

(x)                       “Restricted Stock” shall mean a share of Common Stock
that is granted pursuant to the terms of Section 10 hereof and that is subject
to the restrictions set forth in Section 10 of the Plan.

(y)                     “Rule 16b-3” shall mean Rule 16b-3 promulgated under the
Exchange Act.

(z)                       “Section 162(m)” shall mean Section 162(m) of the Code
and the regulations promulgated thereunder.

(aa)                “Securities Act” shall mean the Securities Act of 1933, as
amended from time to time.

(ab)               “Stand-Alone SAR” shall mean a stock appreciation right
granted pursuant to Section 9 of the Plan that is not related to any Option.

(ac)                “Stock Bonus” shall mean a bonus payable in shares of Common
Stock granted pursuant to Section 12 of the Plan.

4


--------------------------------------------------------------------------------




(ad)               “Subsidiary” shall mean a “subsidiary corporation” within the
meaning of Section 424(f) of the Code.

(ae)                “Tandem SAR” shall mean a stock appreciation right granted
pursuant to Section 8 of the Plan that is related to an Option.

(af)                  “Termination of employment,” or words of similar import,
in the Plan shall be deemed, (i) when applied to non-employee Directors, to mean
“termination of service as a director,” and (ii) when applied to
employee-Directors, to mean “termination of service as an employee and a
director.”    Reference to “termination of employment,” or words of similar
import, in the Plan shall not be deemed to apply to persons who were not
employees or a director of the Company or a Subsidiary of the Company.

(ag)               “Vesting Date” shall mean the date established by the
Committee on which an Incentive Award may vest.

3.            Stock Subject to the Plan.

(a)                      Shares Available for Awards.

The maximum number of shares of Common Stock reserved for issuance under the
Plan shall be 600,000 shares (subject to adjustment as provided herein). The
total number of shares reserved for issuance hereunder may be authorized but
unissued Common Stock or authorized and issued Common Stock held in the
Company’s treasury or acquired by the Company for the purposes of the Plan. The
Committee may direct that any stock certificate evidencing shares issued
pursuant to the Plan shall bear a legend setting forth such restrictions on
transferability as may apply to such shares pursuant to the Plan. The grant of a
Tandem SAR shall not reduce the number of shares of Common Stock with respect to
which Incentive Awards may be granted pursuant to the Plan. Upon the exercise of
any Tandem SAR, the related Option shall be canceled to the extent of the number
of shares of Common Stock as to which the Tandem SAR is exercised and,
notwithstanding the foregoing, such number of shares shall no longer be
available for Incentive Awards under the Plan. Subject to adjustment under
Section 3(c) below, the maximum number of shares of Common Stock that may be
issued under the Plan shall be increased as of November 1 each year, beginning
November 1, 2004, by three percent (3%) of the total number of shares of Common
Stock that are issued and outstanding on the immediately preceding October 31st.
Any provision herein to the contrary notwithstanding, the maximum number of
shares of Common Stock that may be issued pursuant to Incentive Stock Options
granted hereunder shall not exceed 600,000, subject to adjustment under
Section 3(c) below.

5


--------------------------------------------------------------------------------




(b)                     Individual Limitation.

The total number of shares of Common Stock subject to Incentive Awards
(including Incentive Awards payable in cash but denominated as shares of Common
Stock, i.e., Stand-Alone SARs and Phantom Stock), awarded to any employee during
any tax year of the Company, shall not exceed 250,000 shares. Determinations
under the preceding sentence shall be made in a manner that is consistent with
Section 162(m) of the Code.

(c)                      Adjustment for Change in Capitalization.

In the event that the Committee shall determine that any dividend or other
distribution (whether in the form of cash, Common Stock, or other property),
recapitalization, stock split, reverse stock split, reorganization, merger,
consolidation, spin-off, combination, repurchase, or share exchange, or other
similar corporate transaction or event, affects the Common Stock such that an
adjustment is appropriate in order to prevent dilution or enlargement of the
rights of Participants under the Plan, then the Committee shall make such
equitable changes or adjustments as it deems necessary or appropriate to any or
all of (i) the number and kind of shares of stock that may thereafter be issued
in connection with Incentive Awards, (ii) the number and kind of shares of stock
issued or issuable in respect of outstanding Incentive Awards, and (iii) the
exercise price, grant price, or purchase price relating to any Incentive Award;
provided that, with respect to Incentive Stock Options, such adjustment shall be
made in accordance with Section 424 of the Code.

(d)                     Re-Use of Shares.

The following shares of Common Stock shall again become available for Incentive
Awards: any shares subject to an Incentive Award that remain unissued upon the
cancellation, surrender, exchange or termination of such award for any reason
whatsoever; any shares of Restricted Stock forfeited; and any shares in respect
of which a stock appreciation right is settled for cash.

4.            Administration of the Plan.

The Plan shall be administered by the Committee. The Committee shall have the
authority in its sole discretion, subject to and not inconsistent with the
express provisions of the Plan, to administer the Plan and to exercise all the
powers and authorities either specifically granted to it under the Plan or
necessary or advisable in the administration of the Plan, including, without
limitation, the authority to grant Incentive Awards; to determine the persons to
whom and the time or times at which Incentive Awards shall be granted; to
determine the type and number of Incentive Awards to be granted, the number of
shares of Stock to which an Award may relate and the terms, conditions,
restrictions and performance criteria relating to any Incentive Award; to
determine whether, to what extent, and under what circumstances an Incentive
Award may be settled, canceled, forfeited, exchanged (subject to shareholder
approval), or surrendered; to grant Incentive Awards in replacement of Incentive
Awards previously granted under the Plan or under

6


--------------------------------------------------------------------------------




any other plan of the Company, including without limitation a grant of Stock
Options or Restricted Stock in exchange for a Participant’s agreement to cancel
a higher-priced stock option or options  previously granted to such Participant,
provided that any such exchange is approved by the Company’s shareholders; to
subject shares of Stock to which an Award may relate to rights of repurchase or
rights of refusal in favor of the Company under the circumstances and upon the
terms set forth in an Award Agreement; to make adjustments in the performance
goals in recognition of unusual or non-recurring events affecting the Company or
the financial statements of the Company (to the extent in accordance with
Section 162(m)of the Code, if applicable), or in response to changes in
applicable laws, regulations, or accounting principles; to construe and
interpret the Plan and any Incentive Award; to prescribe, amend and rescind
rules and regulations relating to the Plan; to determine the terms and
provisions of Award Agreements; and to make all other determinations deemed
necessary or advisable for the administration of the Plan.

The Committee may, in its absolute discretion and without amendment to the Plan,
but only in the event of death, Disability, Change in Control or retirement, (i)
accelerate the date on which any Option or Stand-Alone SAR granted under the
Plan becomes exercisable, or waive or amend the operation of Plan provisions
respecting exercise after termination of employment (provided, however, that
with respect to Incentive Stock Options, no such change shall be made that would
cause the Incentive Stock Options to become Non-Qualified Stock Options unless
both the Participant and the Company expressly agree to such change), and (ii)
accelerate the Vesting Date or Issue Date, or waive any condition imposed
hereunder, with respect to any share of Restricted Stock or Phantom Stock
granted under the Plan.  In addition, the Committee may, in its absolute
discretion and without amendment to the Plan, otherwise adjust any of the terms
applicable to any such Option, Stand Alone SAR, Restricted Stock or Phantom
Stock granted under the Plan.

No member of the Committee shall be liable for any action, omission or
determination relating to the Plan, and the Company shall indemnify and hold
harmless each member of the Committee and each other director or employee of the
Company to whom any duty or power relating to the administration or
interpretation of the Plan has been delegated against any cost or expense
(including counsel fees) or liability (including any sum paid in settlement of a
claim with the approval of the Committee) arising out of any action, omission or
determination relating to the Plan, if, in either case, such action, omission or
determination was taken or made by such member, director or employee in good
faith and in a manner such member, director or employee reasonably believed to
be in or not opposed to the best interests of the Company.

5.            Eligibility.

The persons who shall be eligible to receive Incentive Awards pursuant to the
Plan shall be all employees and directors of the Company and its Subsidiaries
and such other persons whom the Committee determines are expected to make a
contribution to the Company.  The Committee may grant Incentive Awards to any,
all or none of such eligible persons at any time, from time to time, during the
term of the Plan.

7


--------------------------------------------------------------------------------




6.            Awards Under the Plan; Award Agreement.

The Committee may grant Options, Tandem SARs, Stand-Alone SARs, shares of
Restricted Stock, shares of Phantom Stock and Stock Bonuses, in such amounts and
with such terms and conditions as the Committee shall determine, subject to the
provisions of the Plan.

Each Incentive Award granted under the Plan (except an unconditional Stock
Bonus) shall be evidenced by an Award Agreement that shall contain such
provisions as the Committee may in its sole discretion deem necessary or
desirable. By accepting an Incentive Award, a Participant thereby agrees that
the award shall be subject to all of the terms and provisions of the Plan and
the applicable Award Agreement.

7.            Options.

(a)       Identification of Options.

Each Option shall be clearly identified in the applicable Award Agreement as
either an Incentive Stock Option or a Non-Qualified Stock Option.

(b)                     Exercise Price.

Each Award Agreement with respect to an Option shall set forth the amount (the
“option exercise price”) payable by the grantee to the Company upon exercise of
the Option. The Option exercise price per share shall be set by the Committee in
its discretion on a case by case basis, but shall not be less than the Fair
Market Value of a share of Common Stock on the date of grant.

(c)                      Term and Exercise of Options.

(i)                                     Unless the applicable Award Agreement
provides otherwise, an Option shall become cumulatively exercisable as to
25 percent of the shares covered thereby on each of the first, second, third and
fourth anniversaries of the date of grant. The Committee shall determine the
expiration date of each Option; provided, however, that no Incentive Stock
Option shall be exercisable more than 10 years after the date of grant. Unless
the applicable Award Agreement provides otherwise, no Option shall be
exercisable prior to the first anniversary of the date of grant.

(ii)                                  An Option shall be exercised by delivering
notice to the Company’s principal office, to the attention of its Secretary, no
less than one business day in advance of the effective date of the proposed
exercise. An Option may also be exercised electronically by notifying the
Company’s agent, pursuant to the methods then in use by that agent. Such notice
shall specify the number of shares of Common Stock with respect to which the
Option is being exercised and the effective date of the proposed exercise and
shall be signed by the Participant or other person then having the right to
exercise the Option. Such notice may be withdrawn at any time prior to the close

8


--------------------------------------------------------------------------------




of business on the business day immediately preceding the effective date of the
proposed exercise. Payment for shares of Common Stock purchased upon the
exercise of an Option shall be made on the effective date of such exercise by
one or a combination of the following means: (i) in cash, by certified check,
bank cashier’s check or wire transfer; (ii) by delivering a properly executed
exercise notice to the Company together with a copy of irrevocable instructions
to a broker to deliver promptly to the Company the amount of sale or loan
proceeds to pay the full amount of the exercise price, (iii) by delivering
shares of Common Stock owned by the Participant for at least six months with
appropriate stock powers, (iv) by any other means which the Committee, in its
sole discretion, determines to provide legal consideration for the Common Stock
and to be consistent with the purposes of the Plan, or (v) any combination of
the foregoing forms. In determining the number of shares of Common Stock
necessary to be delivered to or retained by the Company, such shares shall be
valued at their Fair Market Value as of the Exercise Date.

(iii)                               Certificates for shares of Common Stock
purchased upon the exercise of an Option shall be issued in the name of the
Participant or other person entitled to receive such shares, and delivered to
the Participant or such other person as soon as practicable following the
Effective Date on which the Option is exercised. In the event of an exercise by
way of electronic means, no actual Certificates need be issued.

(d)                     Limitations on Incentive Stock Options.

(i)                                     To the extent that the aggregate Fair
Market Value of shares of Common Stock with respect to which Incentive Stock
Options are exercisable for the first time by a Participant during any calendar
year under the Plan and any other stock option plan of the Company (or any
Subsidiary of the Company) shall exceed $100,000, or such higher value as may be
permitted under Section 422 of the Code, such Options shall be treated as
Non-Qualified Stock Options. Such Fair Market Value shall be determined as of
the date on which each such Incentive Stock Option is granted.

(ii)                                  No Incentive Stock Option may be granted
to an individual if, at the time of the grant, such individual owns stock
possessing more than ten percent of the total combined voting power of all
classes of stock of the Company unless (i) the exercise price per share of such
Incentive Stock Option is at least 110 percent of the Fair Market Value of a
share of Common Stock of the Company, or of its parent or subsidiary
corporation, at the time such Incentive Stock Option is granted and (ii) such
Incentive Stock Option is not exercisable after the expiration of five years
from the date such Incentive Stock Option is granted.

9


--------------------------------------------------------------------------------




(e)       Effect of Termination of Employment.

(i)                                     Unless the applicable Award Agreement
provides otherwise, in the event that the employment of a Participant with the
Company or a Subsidiary of the Company shall terminate for any reason other than
death, Disability or Cause, (i) Options granted to such Participant, to the
extent that they are exercisable at the time of such termination, shall remain
exercisable until the date that is three months  (or 120 days in the case of a
“Non-Qualified Stock Option”) after such termination, on which date they shall
expire, and (ii) Options granted to such Participant, to the extent that they
were not exercisable at the time of such termination, shall expire at the close
of business on the date of such termination. Notwithstanding the foregoing, no
Option shall be exercisable after the expiration of its term.

(ii)                                  Unless the applicable Award Agreement
provides otherwise, in the event that the employment of a Participant with the
Company or a Subsidiary of the Company shall terminate on account of the
Disability or death of the Participant (i) Options granted to such Participant,
to the extent that they were exercisable at the time of such termination, shall
remain exercisable until the first anniversary of such termination, on which
date they shall expire, and (ii) Options granted to such Participant, to the
extent that they were not exercisable at the time of such termination, shall
expire at the close of business on the date of such termination. Notwithstanding
the foregoing, no Option shall be exercisable after the expiration of its term.

(iii)                               Unless an applicable Award Agreement issued
after the date hereof provides otherwise, if a Participant’s employment with the
Company or a Subsidiary of the Company is terminated for Cause, all unexercised
Options held by the Participant shall immediately be forfeited.

(f)                        Effect of Change in Control.

Upon the occurrence of a Change in Control, (i) Options granted to a
Participant, to the extent that they were exercisable at the time of a Change in
Control, shall remain exercisable until their expiration notwithstanding the
provisions of Section 7(e)(1) and (2) of the Plan, and (ii) Options granted to
such Participant, to the extent they were not exercisable at the time of a
Change in Control, shall expire at the close of business on the date of such
Change in Control. Notwithstanding the foregoing, no Option shall be exercisable
after the expiration of its term. Any vested, exercisable Options outstanding at
the time of a Change in Control shall be cashed out, converted to options of the
acquiring entity, assumed by the acquiring entity or otherwise disposed of in
the manner provided in any shareholder-

10


--------------------------------------------------------------------------------




approved agreement or plan governing or providing for such Change in Control
(“Change in Control Agreement”); provided that any such cash-out, conversion,
assumption or disposition of the Options shall not deprive the Option holder of
the inherent value of his Options, measured solely by the excess of the Fair
Market Value of the underlying Option shares immediately prior to the Change in
Control over the Option exercise price, without the holder’s consent. In the
absence of such governing provisions in a Change in Control Agreement, the
Committee in its sole discretion may on a case by case basis require any vested,
exercisable Options that remain outstanding upon a Change in Control to be
cashed out and terminated in exchange for a lump sum cash payment, shares of the
acquiring entity or a combination thereof equal in value to the fair market
value of the Option, measured in the manner described above, immediately prior
to the Change in Control. Any non-vested Options shall terminate upon a Change
in Control unless: (i) otherwise provided in the Change in Control Agreement or
in a written agreement, such as a severance agreement, between the Company and
the Participant; or (ii) the Committee in its sole discretion on a case by case
basis elects in writing to waive termination and/or accelerate vesting.

8.            Tandem SARs.

The Committee may grant in connection with any Option granted hereunder one or
more Tandem SARs relating to a number of shares of Common Stock less than or
equal to the number of shares of Common Stock subject to the related Option. A
Tandem SAR may be granted at the same time as, or, in the case of a
Non-Qualified Stock Option, subsequent to the time that, its related Option is
granted.

(a)                      Benefit Upon Exercise.

The exercise of a Tandem SAR with respect to any number of shares of Common
Stock shall entitle the Participant to a cash payment, for each such share,
equal to the excess of (i) the Fair Market Value of a share of Common Stock on
the Exercise Date over (ii) the option exercise price per share of the related
Option. Such payment shall be made as soon as practicable after the effective
date of such exercise.

(b)                     Term and Exercise of Tandem SAR.

(i)                                     A Tandem SAR shall be exercisable only
if and to the extent that its related Option is exercisable.

(ii)                                  The exercise of a Tandem SAR with respect
to a number of shares of Common Stock shall cause the immediate and automatic
cancellation of its related Option with respect to an equal number of shares.
The exercise of an Option, or the cancellation, termination or expiration of an
Option (other than pursuant to this Section 8(b)(2)), with respect to a number
of shares of Common Stock shall cause the automatic and immediate cancellation
of any related Tandem SARs to the extent that the number of shares of Common
Stock remaining subject to such Option is less than the number of shares then
subject to such Tandem SAR. Such Tandem SARs shall be canceled in the order in
which they become exercisable.

11


--------------------------------------------------------------------------------


(iii)                               No Tandem SAR shall be assignable or
transferable otherwise than together with its related Option, and any such
transfer or assignment will be subject to the provisions of Section 20 of the
Plan.

(iv)                              A Tandem SAR shall be exercisable by
delivering notice to the Company’s principal office, to the attention of its
Secretary, no less than one business day in advance of the effective date of the
proposed exercise. A Tandem SAR may also be exercised electronically by
notifying the Company’s agent, pursuant to the methods then in use by that
agent. Such notice shall specify the number of shares of Common Stock with
respect to which the Tandem SAR is being exercised and the effective date of the
proposed exercise and shall be signed by the Participant or other person then
having the right to exercise the Option to which the Tandem SAR is related. Such
notice may be withdrawn at any time prior to the close of business on the
business day immediately preceding the effective date of the proposed exercise.

9.                                    Stand-Alone SARs.

(a)                      Benefit Upon Exercise.

The exercise of a Stand-Alone SAR with respect to any number of shares of Common
Stock shall entitle the Participant to a cash payment, for each such share,
equal to the excess of (i) the Fair Market Value of a share of Common Stock on
the Exercise Date over (ii) the Reference Value of the Stand-Alone SAR. Such
payments shall be made as soon as practicable after the effective date of such
exercise.

(b)                     Term and Exercise of Stand-Alone SARs.

(i)                                     Unless the applicable Award Agreement
provides otherwise, a Stand-Alone SAR shall become cumulatively exercisable as
to 25 percent of the shares covered thereby on each of the first, second, third
and fourth anniversaries of the date of grant. The Committee shall determine the
expiration date of each Stand-Alone SAR. Unless the applicable Award Agreement
provides otherwise, no Stand-Alone SAR shall be exercisable prior to the first
anniversary of the date of grant.

(ii)                                  A Stand-Alone SAR shall be exercised by
delivering notice to the Company’s principal office, to the attention of its
Secretary, no less than one business day in advance of the effective date of the
proposed exercise. A Stand-Alone SAR may also be exercised electronically by
notifying the Company’s agent, pursuant to the

12


--------------------------------------------------------------------------------




methods then in use by that agent. Such notice shall specify the number of
shares of Common Stock with respect to which the Stand-Alone SAR is being
exercised, and the effective date of the proposed exercise, and shall be signed
by the Participant. The Participant may withdraw such notice at any time prior
to the close of business on the business day immediately preceding the effective
date of the proposed exercise.

(c)                      Effect of Termination of Employment.

The provisions set forth in Section 7(e) with respect to the exercise of Options
following termination of employment shall apply as well to the exercise of
Stand-Alone SARs.

(d)                     Effect of Change in Control.

Upon the occurrence of a Change in Control, (i) Stand-Alone SARs granted under
the Plan, to the extent exercisable at the time of a Change in Control, shall
remain exercisable until their expiration notwithstanding the provisions of
Section 7(e) of the Plan that are incorporated into this Section 9, and
(ii) Stand-Alone SARs not exercisable at the time of a Change in Control shall
expire at the close of business on the date of such Change in Control. Any
vested, exercisable Stand-Alone SARs shall, upon a Change in Control, be cashed
out, converted, assumed or otherwise disposed of in the same manner as applies
to Options under Section 7(f).

10.          Restricted Stock.

(a)                      Issue Date and Vesting Date.

At the time of the grant of shares of Restricted Stock, the Committee shall
establish an Issue Date or Issue Dates and a Vesting Date or Vesting Dates that
provide for a vesting period that is not less than three (3) years pro rata,
with respect to such shares. The Committee may divide such shares into classes
and assign a different Issue Date and/or Vesting Date for each class. If the
grantee is employed by the Company or a Subsidiary of the Company on an Issue
Date (which may be the date of grant), the specified number of shares of
Restricted Stock shall be registered in the grantee’s name and evidenced in
accordance with the provisions of Section 10(e) of the Plan. Provided that all
conditions to the vesting of a share of Restricted Stock imposed pursuant to
Section 10(b) of the Plan are satisfied, and except as provided in Section 10(g)
of the Plan, upon the occurrence of the Vesting Date with respect to a share of
Restricted Stock, such share shall vest and the restrictions of Section 10(c) of
the Plan shall lapse.

(b)                     Conditions to Vesting.

At the time of the grant of shares of Restricted Stock, the Committee may impose
such restrictions or conditions to the vesting of such shares as it, in its
absolute discretion, deems appropriate.

13


--------------------------------------------------------------------------------




(c)                      Restrictions on Transfer Prior to Vesting.

Prior to the vesting of a share of Restricted Stock, no transfer of a
Participant’s rights with respect to such share, whether voluntary or
involuntary, by operation of law or otherwise, shall be permitted. Immediately
upon any attempt to transfer such rights, such share, and all of the rights
related thereto, shall be forfeited by the Participant.

(d)                     Dividends on Restricted Stock.

The Committee in its discretion may require that any dividends paid on shares of
Restricted Stock shall be held in escrow until all restrictions on such shares
have lapsed.

(e)                      Restricted Stock Certificates.

Each Restricted Stock Award may be evidenced in such a manner as the Committee
deems appropriate, including, without limitation, book entry registration or
issuance of a stock certificate or certificates and by a Restricted Stock Award
Agreement setting forth the terms of such Restricted Stock award. To the extent
a stock certificate is issued, the Secretary of the Company shall hold such
certificates for the Participant’s benefit until the Vesting Date or until the
Restricted Stock is forfeited to the Company. The Company shall not cause a
stock certificate to be issued in the name of a Participant prior to the Vesting
Date unless it has received a stock power duly endorsed by the Participant in
blank with respect to such shares. Each such stock certificate shall bear the
following legend:

The transferability of this certificate and the shares of stock represented
hereby are subject to the restrictions, terms and conditions (including
forfeiture provisions and restrictions against transfer) contained in the 2004
Omnibus Stock Incentive Plan of XETA Technologies, Inc. and an Award Agreement
entered into between the registered owner of such shares and XETA
Technologies, Inc. A copy of such Plan and Award Agreement is on file in the
office of the Secretary of XETA Technologies, Inc., 1814 West Tacoma, Broken
Arrow, Oklahoma 74012.

Such legend shall not be removed until such shares vest pursuant to the terms of
the applicable Award Agreement.

(f)                        Consequences of Vesting.

Upon the vesting of a share of Restricted Stock pursuant to the terms of the
applicable Award Agreement, the restrictions of Section 10(c) of the Plan shall
lapse, except as otherwise provided in the Award Agreement. Reasonably promptly
after a share of Restricted Stock vests, the Company shall cause to be delivered
to the Participant to whom such shares were granted, a certificate evidencing
such share, free of the legend set forth in Section 10(e) of the Plan.

14


--------------------------------------------------------------------------------




(g)                     Effect of Termination of Employment.

(i)                                     Subject to such other provision as the
Committee may set forth in the applicable Award Agreement, and to the
Committee’s amendment authority pursuant to Section 4 of the Plan, upon the
termination of a Participant’s employment by the Company or any Subsidiary of
the Company for any reason other than Cause, any and all shares that have not
vested as of the date of such termination shall be immediately forfeited by the
Participant and transferred to the Company, provided that if the Committee, in
its sole discretion and within thirty (30) days after such termination of
employment notifies the Participant in writing of its decision not to terminate
the Participant’s rights in such shares, then the Participant shall continue to
be the owner of such shares subject to such continuing restrictions as the
Committee may prescribe in such notice. If shares of Restricted Stock are
forfeited in accordance with the provision of this Section 10, the Company shall
also have the right to require the return of all dividends paid on such shares,
whether by termination of any escrow arrangement under which such dividends are
held or otherwise.

(ii)                                  In the event of the termination of a
Participant’s employment for Cause, all shares of Restricted Stock granted to
such Participant that have not vested as of the date of such termination shall
be immediately forfeited by the Participant and transferred to the Company,
together with any dividends paid on such shares.

(h)                     Effect of Change in Control.

Upon the occurrence of a Change in Control, (i) all restrictions on outstanding
vested shares shall immediately lapse, and (ii) all outstanding shares of
Restricted Stock that have not theretofore vested shall immediately expire and
be cancelled unless the Committee in its sole discretion on a case by case
basis, in writing, elects to waive such expiration and cancellation

(i)                         Special Provisions Regarding Restricted Stock
Awards.

The Committee may designate on a case-by-case basis whether Restricted Stock
Awards are intended to be “performance based compensation” within the meaning of
Code Section 162(m). The vesting of Restricted Stock so designated shall be
based on the attainment by the Company (or a Subsidiary or division of the
Company if applicable) of annual performance goals pre-established by the
Committee, limited to and based on one or more of the following criteria:
specified levels of or increases in the Company’s (i) return on equity, (ii)
earnings per share, (iii) total earnings, (iv) earnings growth, (v) return on
capital, (vi) return on assets, (vii) economic value added, (viii) earnings
before interest and taxes, (ix) sales growth, (x) gross margin return on
investment, (xi) increase in the FMV of the shares, (xii) share price
(including, but not limited to, growth measures and total shareholder return),
(xiii) net operating profit, (xiv) net income, (xv) cash flow (including, but
not limited to, operating cash flow and free cash flow),

15


--------------------------------------------------------------------------------




(xvi) cash flow return on investments (which equals net cash flow divided by
total capital), (xvii) internal rate of return, or (xviii) increase in net
present value or expense targets.  Attainment of any such performance criteria
shall be determined in accordance with generally accepted accounting principles
as in effect from time to time. Such shares shall be released from restrictions
only after the attainment of such performance measures have been certified by
the Committee.

(j)                         Exception to Minimum Three Year Vesting.

Notwithstanding anything herein to the contrary, the Committee may grant shares
of Restricted Stock with vesting periods shorter than a three year, pro rata
schedule, provided that the number of such shares of Restricted Stock does not
in the aggregate constitute more than five percent (5%) of the shares authorized
for issuance under the Plan.

11.          Phantom Stock.

(a)                      Vesting Date.

At the time of the grant of shares of Phantom Stock, the Committee shall
establish a Vesting Date or Vesting Dates with respect to such shares. The
Committee may divide such shares into classes and assign a different Vesting
Date for each class. Provided that all conditions to the vesting of a share of
Phantom Stock imposed pursuant to Section 11(c) of the Plan are satisfied, and
except as provided in Section 11(d) of the Plan, upon the occurrence of the
Vesting Date with respect to a share of Phantom Stock, such share shall vest.

(b)                     Benefit Upon Vesting.

Upon the vesting of a share of Phantom Stock, the Participant shall be entitled
to receive in cash, within 30 days of the date on which such share vests, an
amount equal to the sum of (i) the Fair Market Value of a share of Common Stock
on the date on which such share of Phantom Stock vests and (ii) the aggregate
amount of cash dividends paid with respect to a share of Common Stock during the
period commencing on the date on which the share of Phantom Stock was granted
and terminating on the date on which such share vests.

(c)                      Conditions to Vesting.

At the time of the grant of shares of Phantom Stock, the Committee may impose
such restrictions or conditions to the vesting of such shares as it, in its
absolute discretion, deems appropriate.

(d)                     Effect of Termination of Employment.

(i)                                     Subject to such other provisions as the
Committee may set forth in the applicable Award Agreement, and to the
Committee’s amendment authority pursuant to Section 4 of the Plan, shares of

16


--------------------------------------------------------------------------------




Phantom Stock that have not vested, together with any dividends credited on such
shares, shall be forfeited upon the Participant’s termination of employment for
any reason other than Cause.

(ii)                                  In the event of the termination of a
Participant’s employment for Cause, all shares of Phantom Stock granted to such
Participant that have not vested as of the date of such termination shall
immediately be forfeited, together with any dividends credited on such shares.

(e)                      Effect of Change in Control.

Upon the occurrence of a Change in Control, all outstanding shares of Phantom
Stock that have not theretofore vested shall immediately expire and be cancelled
unless the Committee in its sole discretion on a case by case basis, in writing,
elects to waive such expiration and cancellation.

(f)                        Special Provisions Regarding Phantom Stock Awards.

The Committee may designate on a case by case basis whether Phantom Stock Awards
are intended to be “performance based compensation” within the meaning of Code
Section162 (m). The grant of Phantom Stock so designated shall be based on the
attainment by the Company (or a Subsidiary or division of the Company if
applicable) of annual performance goals pre-established by the Committee,
limited to and based on one or more of the following criteria: specified levels
of or increases in the Company’s (i) return on equity, (ii) earnings per share,
(iii) total earnings, (iv) earnings growth, (v) return on capital, (vi) return
on assets, (vii) economic value added, (viii) earnings before interest and
taxes, (ix) sales growth, (x) gross margin return on investment, (xi) increase
in the FMV of the shares, (xii) share price (including, but not limited to,
growth measures and total shareholder return), (xiii) net operating profit,
(xiv) net income, (xv) cash flow (including, but not limited to, operating cash
flow and free cash flow), (xvi) cash flow return on investments (which equals
net cash flow divided by total capital), (xvii) internal rate of return, or
(xviii) increase in net present value or expense targets.  Attainment of any
such performance criteria shall be determined in accordance with generally
accepted accounting principles as in effect from time to time. Such shares shall
be released from restrictions only after the attainment of such performance
measures have been certified by the Committee.

12.          Stock Bonuses.

In the event that the Committee grants a Stock Bonus, a certificate for the
shares of Common Stock comprising such Stock Bonus shall be issued in the name
of the Participant to whom such grant was made and delivered to such Participant
as soon as practicable after the date on which such Stock Bonus is payable.

13.          Rights as a Stockholder.

No person shall have any rights as a stockholder with respect to any shares of
Common Stock covered by or relating to any Incentive Award until the date of

17


--------------------------------------------------------------------------------




issuance of a stock certificate with respect to such shares. Except as otherwise
expressly provided in Section 3(c) of the Plan, no adjustment to any Incentive
Award shall be made for dividends or other rights for which the record date
occurs prior to the date such stock certificate is issued.

14.          No Special Employment Rights; No Right to Incentive Award.

Nothing contained in the Plan or any Award Agreement shall confer upon any
Participant any right with respect to the continuation of employment by the
Company or any Subsidiary of the Company or interfere in any way with the right
of the Company or any Subsidiary of the Company, subject to the terms of any
separate employment agreement to the contrary, at any time to terminate such
employment or to increase or decrease the compensation of the Participant. No
person shall have any claim or right to receive an Incentive Award hereunder.
The Committee’s granting of an Incentive Award to a Participant at any time
shall neither require the Committee to grant any other Incentive Award to such
Participant or other person at any time or preclude the Committee from making
subsequent grants to such Participant or any other person.

15.          Securities Matters.

(a)               The Company shall be under no obligation to effect the
registration pursuant to the Securities Act of any interests in the Plan or any
shares of Common Stock to be issued hereunder or to effect similar compliance
under any state laws. Notwithstanding anything herein to the contrary, the
Company shall not be obligated to cause to be issued or delivered any
certificates evidencing shares of Common Stock pursuant to the Plan unless and
until the Company is advised by its counsel that the issuance and delivery of
such certificates is in compliance with all applicable laws, regulations of
governmental authority and the requirements of any securities exchange on which
shares of Common Stock are traded. The Committee may require, as a condition of
the issuance and delivery of certificates evidencing shares of Common Stock
pursuant to the terms hereof and of the applicable Award Agreement, that the
recipient of such shares make such covenants, agreements and representations,
and that such certificates bear such legends, as the Committee, in its sole
discretion, deems necessary or desirable.

(b)                     The transfer of any shares of Common Stock hereunder
shall be effective only at such time as counsel to the Company shall have
determined that the issuance and delivery of such shares is in compliance with
all applicable laws, regulations of governmental authority and the requirements
of any securities exchange on which shares of Common Stock are traded. The
Committee may, in its sole discretion, defer the effectiveness of any transfer
of shares of Common Stock hereunder in order to allow the issuance of such
shares to be made pursuant to registration or an exemption from registration or
other methods for compliance available under federal or state securities laws.
The Committee shall inform the Participant in writing of its decision

18


--------------------------------------------------------------------------------




to defer the effectiveness of a transfer. During the period of such deferral in
connection with the exercise of an Option, the Participant may, by written
notice, withdraw such exercise and obtain the refund of any amount paid with
respect thereto.

16.          Withholding Taxes.

Whenever cash is to be paid pursuant to an Incentive Award, the Company (or its
agent) shall have the right to deduct there from an amount sufficient to satisfy
any federal, state and local withholding tax requirements related thereto.
Whenever shares of Common Stock are to be delivered pursuant to an Incentive
Award, the Company (or its agent) shall have the right to require the
Participant to remit to the Company in cash an amount sufficient to satisfy any
federal, state and local withholding tax requirements related thereto. With the
approval of the Committee, a Participant may satisfy the foregoing requirement,
with respect to all or any portion of the shares to be delivered pursuant to an
Incentive Award, by electing to have the Company (or its agent) withhold from
delivery shares of Common Stock having a fair market value equal to the minimum
amount of tax to be withheld. Such shares shall be valued at their Fair Market
Value on the date on which the amount of tax to be withheld is determined (the
“Tax Date”). Fractional share amounts shall be settled in cash.

17.          Notification of Election Under Section 83(b) of the Code.

If any Participant shall, in connection with the acquisition of shares of Common
Stock under the Plan, make the election permitted under Section 83(b) of the
Code (i.e., an election to include in gross income in the year of transfer the
amounts specified in Section 83(b)), such Participant shall notify the Company
of such election within 10 days of filing notice of the election with the
Internal Revenue Service, in addition to any filing and a notification required
pursuant to regulation issued under the authority of Code Section 83(b).

18.          Notification Upon Disqualifying Disposition Under Section 421(b) of
the Code.

Each Award Agreement with respect to an Incentive Stock Option shall require the
Participant to notify the Company of any disposition of shares of Common Stock
issued pursuant to the exercise of such Option under the circumstances described
in Section 421(b) of the Code (relating to certain disqualifying dispositions),
within 10 days of such disposition.

19.          Amendment or Termination of the Plan.

The Board of Directors may, at any time, suspend or terminate the Plan or revise
or amend it in any respect whatsoever; provided, however, that stockholder
approval shall be required if and to the extent the Board of Directors
determines that such approval is appropriate for purposes of satisfying
Section 162(m) or 422 of the Code or to the extent such approval is required by
the rules of Nasdaq or any stock exchange on which the Common Stock is listed.
Nothing herein shall restrict the Committee’s ability to exercise its
discretionary authority pursuant to Section 4 of the Plan, which discretion may
be exercised without amendment to the Plan. No

19


--------------------------------------------------------------------------------




action hereunder may, without the consent of a Participant, reduce the
Participant’s rights under any outstanding Incentive Award.

20.          Transfers Upon Death; Non-Assignability.

Upon the death of a Participant, outstanding Incentive Awards granted to such
Participant may be exercised only by the executor or administrator of the
Participant’s estate or by a person who shall have acquired the right to such
exercise by will or by the laws of descent and distribution. No transfer of an
Incentive Award by will or the laws of descent and distribution shall be
effective to bind the Company unless the Committee shall have been furnished
with (a) written notice thereof and with a copy of the will and/or such evidence
as the Committee may deem necessary to establish the validity of the transfer
and (b) an agreement by the transferee to comply with all the terms and
conditions of the Incentive Award that are or would have been applicable to the
Participant and to be bound by the acknowledgments made by the Participant in
connection with the grant of the Incentive Award.

During a Participant’s lifetime, an outstanding Incentive Award granted to such
Participant may only be exercised by the Participant or, in the case of the
Participant’s Disability, by the Participant’s legal guardian or
attorney-in-fact, and shall not otherwise be transferable.  Notwithstanding the
foregoing, and subject to the Committee’s sole discretion and any conditions as
the Committee may prescribe, a Participant may, with respect to an outstanding
Option (unless such Option is an Incentive Stock Option and the Committee and
the Participant intend that it shall retain such status), upon providing written
notice to the Secretary of the Company, elect to transfer  such Option to
members of his or her immediate family (including, but not limited to, children,
grandchildren, spouse and any other persons included in the definition of
“family member” in the General Instructions to Form S-8) or to trusts for the
benefit of such immediate family members or to partnerships in which such family
members are the only partners; provided, however, that no such transfer by any
Participant may be made in exchange for consideration.

21.          Expenses and Receipts.

The expenses of the Plan shall be paid by the Company. Any proceeds received by
the Company in connection with any Incentive Award will be used for general
corporate purposes.

22.          Failure to Comply.

In addition to the remedies of the Company elsewhere provided for herein,
failure by a Participant (or beneficiary or transferee) to comply with any of
the terms and conditions of the Plan or the applicable Award Agreement, unless
such failure is remedied by such Participant (or beneficiary or transferee)
within ten days after notice of such failure by the Committee, shall be grounds
for the cancellation and forfeiture of such Incentive Award, in whole or in
part, as the Committee, in its absolute discretion, may determine.

20


--------------------------------------------------------------------------------




23.          Effective Date and Term of Plan.

The Plan became effective on the Effective Date, but the Plan (and any grants of
Incentive Awards made prior to stockholder approval of the Plan) shall be
subject to the requisite approval of the stockholders of the Company. In the
absence of such approval, any such Incentive Awards shall be null and void.
Unless earlier terminated by the Board of Directors, the right to grant
Incentive Awards under the Plan will terminate on the tenth anniversary of the
Effective Date. Incentive Awards outstanding at Plan termination will remain in
effect according to their terms and the provisions of the Plan.

24.          Applicable Law.

Except to the extent preempted by any applicable federal law, the Plan will be
construed and administered in accordance with the laws of the State of Oklahoma,
without reference to the principles of conflicts of law.

25.          Participant Rights.

No Participant shall have any claim to be granted any Incentive Award under the
Plan, and there is no obligation for uniformity of treatment for Participants.
Except as provided specifically herein, a Participant or a transferee of an
Incentive Award shall have no rights as a stockholder with respect to any shares
covered by any award until the date of the issuance of a Common Stock
certificate to him for such shares.

26.          Unfunded Status of Awards.

The Plan is intended to constitute an “unfunded” plan for incentive and deferred
compensation. With respect to any payments not yet made to a Participant
pursuant to an Incentive Award, nothing contained in the Plan or any Award
Agreement shall give any such Participant any rights that are greater than those
of a general creditor of the Company.

27.          No Fractional Shares.

No fractional shares of Common Stock shall be issued or delivered pursuant to
the Plan. The Committee shall determine whether cash, other Incentive Awards, or
other property shall be issued or paid in lieu of such fractional shares or
whether such fractional shares or any rights thereto shall be forfeited or
otherwise eliminated.

28.          Beneficiary.

A Participant may file with the Committee a written designation of a beneficiary
on such form as may be prescribed by the Committee and may, from time to time,
amend or revoke such designation. If no designated beneficiary survives the
Participant, the executor or administrator of the Participant’s estate shall be
deemed to be the Participant’s beneficiary.

29.          Interpretation.

The Plan is designed and intended to comply with Rule 16b-3 promulgated under
the Exchange Act and, with Section 162(m) of the Code, and all provisions hereof
shall be construed in a manner to so comply.

21


--------------------------------------------------------------------------------